Citation Nr: 0729235	
Decision Date: 09/18/07    Archive Date: 10/01/07

DOCKET NO.  05-21 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a heart disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran served on active duty from December 1968 to 
August 1972. 

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2003 rating from the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which inter alia, denied service connection for a 
heart disorder.  

The veteran testified before the undersigned Veterans Law 
Judge in March 2007 at a hearing held at the RO (Travel Board 
hearing).  A transcript of the hearing is associated with the 
claims file.  

The veteran has a number of pending claims for service 
connection including for impotence, degenerative joint 
disease and osteoarthritic shoulder, fourth cranial nerve 
palsy to include as secondary to heart surgery and long term 
anticoagulant use, glaucoma, sleep apnea and carpal tunnel 
syndrome.  To date the RO has sent a letter dated in November 
2006 advising the veteran of the VA's duty to notify and 
assist regarding these issues, but has yet to adjudicate 
these claims.  These matters are referred to the RO for 
further consideration. 


FINDINGS OF FACT

1.  A heart disorder, specifically a congenital bicuspid 
aortic valve is shown by clear and unmistakable evidence to 
have preexisted service.  

2.  The evidence reflects that a heart disorder, specifically 
a congenital bicuspid aortic valve was aggravated in service 
by a superimposed injury from dental treatment without 
prophylactic antibiotics.  





CONCLUSIONS OF LAW

1.  A heart disorder, specifically a congenital bicuspid 
aortic valve with calcification clearly and unmistakably 
existed prior to his entry into military service and the 
veteran is not presumed sound at induction.  38 U.S.C.A. §§ 
1110, 1111, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2006) 
; 38 C.F.R. §§ 3.306(b) (2006).

2.  A preexisting heart disorder, specifically a congenital 
bicuspid aortic valve, was aggravated by service.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.102, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to notify and assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  The Board finds that any 
defect with respect to the VA notice requirement in this case 
was harmless error for the reasons specified below. See 
VAOPGCPREC 7-2004.

In the present case, the veteran's claim seeking entitlement 
to service connection was received in April 2003.  Prior to 
adjudication of the claim in August 2003, the RO, provided 
initial VA notice as it applies to this claim, in a June 2003 
letter.  In this letter, the veteran was told of the 
requirements to establish service connection, of the reasons 
for the denial of his claim, of his and VA's respective 
duties, and he was asked to provide information in his 
possession relevant to the claim.  The duty to assist letter 
specifically notified the veteran that VA would obtain all 
relevant evidence in the custody of a federal department or 
agency.  He was advised that it was his responsibility to 
either send medical treatment records from his private 
physician regarding treatment, or to provide a properly 
executed release so that VA could request the records for 
him.  The veteran was also asked to advise VA if there were 
any other information or evidence he considered relevant to 
this claim so that VA could help by getting that evidence.  
Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. 
§ 5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159(c) 
(2006).  In this case, all identified and available evidence 
has been obtained, including all relevant treatment records, 
and examination reports.  There is no need for a VA 
examination in light of the uncontroverted medical evidence 
linking dental treatment in service to his subsequent 
pathology affecting his congenital aortic valve condition.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the VA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service-connection claim, including the degree 
of disability and the effective date of an award.  In the 
present appeal, although the RO failed to provide any notice 
regarding the type of evidence necessary to establish the 
degree of disability and earlier effective dates, there is no 
prejudice as the Board is deciding this issue in the 
veteran's favor and any deficiency will be addressed by the 
RO after implementing the Board's decision.  For the above 
reasons, it is not prejudicial to the appellant for the Board 
to proceed to finally decide the appeal.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); Bernard v. Brown, 
4 Vet. App. 384 (1993); see also 38 C.F.R. § 20.1102 
(harmless error).




II.  Service Connection

The veteran contends that he has a heart disorder that he 
incurred in service, or, alternatively, if found to have 
preexisted service, was aggravated in service. 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  38 U.S.C.A. 
§ 1110 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.1(k), 
3.303(a) (2006).  Where a veteran who served for ninety days 
or more during a period of war (or during peacetime service 
after December 31, 1946) develops certain chronic diseases 
such as a cardiovascular disorder to a degree of 10 percent 
or more within one year from separation from service, such 
diseases may be presumed to have been incurred in service 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 
1101, 1112, 1113, 1137 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.307, 3.309 (2006).   

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).  Further, if a 
condition noted during service is not shown to be chronic, 
then generally, a showing of continuity of symptoms after 
service is required for service connection.  See 38 C.F.R. 
§ 3.303(b).  A veteran who served during a period of war or 
during peacetime service after December 31, 1946, is presumed 
in sound condition except for defects noted when examined and 
accepted for service.  Clear and unmistakable evidence that 
the disability manifested in service existed before service 
will rebut the presumption.  38 U.S.C.A. §§ 1111, 1137 (West 
2002).

A preexisting injury or disease will be considered to have 
been aggravated by service, where there is an increase in 
disability during such war service, unless there is clear and 
unmistakable evidence that the increase in disability is due 
to the natural progress of the condition.  Aggravation may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306(b).  The usual effects of medical and 
surgical treatment in service, having the effect of 
ameliorating disease or other conditions incurred before 
enlistment will not be considered service connected unless 
the disease is otherwise aggravated by service. 38 C.F.R. § 
3.306(b).

Congenital or developmental defects are not diseases or 
injuries within the meaning of the applicable legislation.  
See 38 C.F.R. §§ 3.303(c), 4.9 (2006); see also Winn v. 
Brown, 8 Vet. App. 510, 516 (1996).  A disease which is 
considered by medical authorities to be of familial (or 
hereditary) origin must, by its very nature, be found to have 
pre-existed a claimant's military service, but service 
connection could be granted if there is superimposed injury 
or disease in service and the preexisting disorder is 
aggravated (permanently increased in severity) during 
service. VAOPGCPREC 82-90.

In Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) held that the correct standard for 
rebutting the presumption of soundness requires that VA show 
by clear and unmistakable evidence that (1) the appellant's 
disability existed prior to service and (2) that the 
preexisting disability was not aggravated during service.  
Generally, a preexisting injury or disease will be considered 
to have been aggravated by active service where there was an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability was due to 
the natural progress of the disease; however, aggravation may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service. 38 U.S.C.A. § 
1153 (West 2002); 38 C.F.R. § 3.306 (2006). See also 
VAOPGCPREC 3-2003.

Temporary or intermittent flare-ups during service of a pre-
existing injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted to symptoms, is worsened.  Jensen v. 
Brown, 4 Vet. App. 304, 306-307 (1993), citing Hunt v. 
Derwinski, 1 Vet. App. 292 (1991).

The veteran contends in essence that he has a congenital 
heart disorder that preexisted service and was aggravated by 
various incidents in service, to include dental treatment 
including dental surgery, and other surgeries done without 
prophylactic antibiotics, from being subjected to stressful 
conditions in service and due to an allergic reaction to 
shots in service and treatment for the allergic rash in 
service.  

Service medical records are silent for heart problems.  The 
report of medical history accompanying his February 1968 Air 
Force examination denied history of rheumatic fever, heart 
palpitations, chest pain or pressure or high or low blood 
pressure in the report of medical history.  The February 1968 
examination itself was normal with a blood pressure of 138/82 
and 76 beats per minute sitting.  

Regarding his history of claimed allergic reaction and stress 
affecting his heart, the service medical records reveal that 
in February 1969 he was noted to have been treated for acne 
for several years and had a history of itching rash of the 
crotch for 5 months.  He was diagnosed with facial acne and 
jock itch.  He was seen again in October 1970 for acne like 
lesion on his face allergic in appearance and was diagnosed 
with acne rule out allergic reaction.  He was seen again in 
February 1972 for a red rash on his neck and a small amount 
in the glans and was assessed with rash of questionable 
etiology.  The service medical records also reflect repeated 
visits to mental hygiene from January 1971 to July 1971 for 
complaints of depressive symptoms and interpersonal problems 
within his squadron, with conflicts with superiors.  He was 
not viewed as having any psychiatric problems that would 
represent a security risk.  

The veteran's service dental records do reflect that he had 
surgical removal of tooth # 20 with regular anesthesia and 
was prescribed the analgesic Phenaphen in February 1969.  He 
also was treated for a number of dental caries during service 
with anesthesia used, including a pulp cap of a dental carie 
("car") in tooth  #10 in April 1969, and treatment for 
caries in teeth #3 and 4.  In June through July 1969 he had 
caries in teeth # 2, 13, 14 and 17 repaired.  There is no 
indication that he was ever prescribed antibiotics during his 
dental treatment.  In addition to the dental treatment he 
also had other minor surgeries in service that included 
circumcision at some point between November 1970 when it was 
recommended and April 1971.  He underwent an upper 
gastrointestinal (GI) study in July 1972 and was diagnosed 
with a small duodenal ulcer.  His July 1972 separation 
examination revealed cardiac findings of a normal heart with 
blood pressure of 132/84, 72 beats per minute.  He was noted 
to have a history of chest pain off and on since 1971 but 
also had bouts of indigestion since 1971 as well as insomnia 
and nervousness since 1971.  He was noted to have active 
duodenal ulcer.  

A December 1972 VA general examination revealed on 
cardiovascular examination that the heart was not enlarged, 
there were no murmurs heard except a very faint short lived 
functional murmur over the pulmonic area which was of no 
importance.  All peripheral pulses were equally present 
bilaterally.  The examiner did not feel that this represented 
essential hypertension.  The veteran was tense, and found it 
difficult to relax and was constantly fidgeting.  An 
electrocardiogram (ECG) was taken for any possible change and 
was normal.  His sitting pulse was 64, blood pressure was 
138/96 sitting, 118/96 recumbent, 150/104 standing, 120/84 
after exercise and 130/100 2 minutes after exercise.  No 
heart disorder was diagnosed.  A special neuropsychiatric 
examination noted complaints of heartburn that did not sound 
like active ulcer disease, but otherwise made no pertinent 
cardiac findings and diagnosed anxiety reaction.  

VA treatment notes from the late 1990s revealed that in 
January 1997 he was seen as a walk in with a history of 
hypertension and corneal transplant needing follow-up.   He 
had an abnormal ECG finding in March 1997 with a normal sinus 
rhythm but possible inferior infarct of undetermined age 
noted.  However an April 1997 ECG was normal.  Also in April 
1997 he was seen for complaints of feeling tired all the time 
and dull constant chest pain in the center of his chest and 
left arm pain at the same time.  However the ECG was noted to 
be normal and he was assessed with questionable noncardiac 
chest pain.  In July 1999 he reported that his blood pressure 
went up during the day, and he worked in 100 plus degree 
temperatures doing heavy lifting and drank large quantities 
of liquids.  The remaining records and examinations from the 
late 1990's to the early 2000's indicating other complaints 
besides cardiovascular ones. 

In February 2002 the veteran underwent a comprehensive 
coronary consult for the possible need of aortic valve 
replacement (AVR).  He gave a history of workup for possible 
AVR back in 1998 but indicated that he was lost for follow-
up.  Although the veteran believed he was treated at the VA 
in the late 1990's for cardiac complaints, the treating 
doctor found no record of such.  Stress tests from May 1998 
were reviewed as normal, and one from February 2003 was noted 
to show left ventricular end diastolic and end systolic 
dimensions of 41 and 25 millimeters respectively, atrial 
enlargement of 45 millimeters and calcified aortic valve with 
moderate aortic stenosis.  

In December 2002 the veteran was seen for complaints of chest 
pain for several months, with his hands said to go numb and 
his toes tingling.  He denied face and jaw pain and shortness 
of breath when he experienced chest pain.  A December 2002 X-
ray was noted to show the heart to be borderline in size.  A 
history of other medical problems were noted.  Physical 
examination revealed S1 was normal, S2 was almost inaudible 
and a loud S4.  A Grade 3-3.5/6 murmur best heard at the 
right upper sternal border and to a lesser degree of the left 
sternal border was noted.  S2 was fairly well preserved but 
somewhat decreased.  The assessment was calcific aortic 
stenosis.  It was unknown whether this was rheumatic or 
nonrheumatic basis and this had been present for quite some 
time and apparently caused a workup in May 1998 to be 
initiated but not followed through.  The veteran now had 
symptoms of neck and arm discomfort with exertion, which was 
probably more likely secondary to calcific aortic stenosis 
rather than due to underlying coronary disease, although the 
latter would have to be ruled out.  There was no syncope or 
near syncope or congestive heart failure (CHF).  Due to the 
finding of an almost absent heart sound on physical 
examination and loud systolic murmur, this doctor was very 
suspicious that the veteran's aortic valve area (AVA) of 0.95 
centimeters squared may be an over estimation and it may be 
alot tighter.  If so, he would need AVR.  Treatment plan 
included catheterization. 

Later in March 2003, a cardiac catheterization confirmed that 
the veteran had severe aortic stenosis likely bicuspid with 
calculated AVA of 0.7 centimeters squared.  He was also 
diagnosed with normal left ventricle (LV) systolic function 
with mild LV hypertrophy and mild iliofemoral artery disease.  
In late March 2003 the veteran was admitted for symptomatic 
critical aortic stenosis for AVR.  The records from the 
surgery which took place on March 31, 2003 with recovery 
through April 2003, reflect that the AVR surgery took place 
at Vanderbilt University Hospital, and his discharge 
diagnosis was critical aortic stenosis and symptomatic high 
grade atrioventricular block.  He had post surgery 
complications of continued (aortic valve) AV block and had to 
have further surgery to insert a pacemaker.  The removed AV 
was sent to pathology and the April 2003 pathology report 
diagnosed congenital bicuspid aortic valve with 
calcification.  

The post-surgery follow-up records from late April 2003 
through May 2003 revealed no further significant 
complications.  The veteran was noted in May 2003 to complain 
of vague atypical chest pains at the site of operation which 
were believed related to the postoperative surgery and 
probably musculoskeletal in nature.  

VA and private records from the remainder of 2003 through 
2006 reflect a past medical history of treatment of AVR and 
pacemaker insertion in 2003, with continued follow-up in 
cardiac and pacemaker clinic at the VA.  His residual 
complaints included sporadic complaints of chest pain 
including on exertion and no exertion, as reported in May 
2005 cardiology follow-up, but with clear lungs, no evidence 
of CHF, and a normal nuclear perfusion study.  He continued 
to be assessed with status post AVR replacement for aortic 
stenosis.  A July 2005 pacemaker clinic likewise reported 
complaints of occasional chest pain when anxious or upset, 
and a January 2006 pacemaker clinic follow-up showed 
complaints of dizziness and numbness in the extremities in 
addition to chest pain.  In April 2006 the veteran was seen 
in cardiac clinic wanting to go through cardiac rehab, with 
complaints of an inability to sleep at night, but no chest 
pain or dyspnea.  The impression was status post pacemaker, 
status post AVR, hyperlipidema and hypertension.  He was 
advised to go to triage in May 2006 for complaints of chest 
pain.  An August 2006 ECG revealed his aortic valve 
prosthesis to be functioning properly.  He had normal right 
and left atrium and aortic root, LV was normal in size, with 
concentric LV hypertrophy with ejection fraction of 60-65 
percent, and normal pericardium without effusion and AV 
prosthetic.  

In a March 2007 letter, a VA cardiologist indicated that the 
veteran has been under his care for several years.  The 
cardiologist said that the veteran had an aortic valve 
replacement with pacemaker implant in 2003.  The cardiologist 
stated that he reviewed the veteran's case carefully and 
completely.  The veteran's aortic valve became nonfunctional 
due to hardening because of infection.  He was born with a 
bicuspid aortic valve which means that his aortic valve had 
only 2 leaves instead of the normal 3.  This type valve must 
be protected with antibiotics when he has any type of 
surgery, dental procedures or if he has the possibility of 
being infected in any way.  While in the military the veteran 
had surgeries, one of them being oral surgery, which the 
cardiologist opined is a major contributor of infection to a 
congenital valve as the veteran has.  These surgeries were 
done without antibiotic coverage required to protect the 
valve.  The cardiologist also understood the veteran to have 
an antibiotic reaction to shots given to him in service that 
was not treated until years after he received the shots.  The 
veteran also explained the stress of the demanding job he had 
in service, and the examiner opined that stress can have an 
effect on a valve that is already compromised.  It was not 
until he had surgery and the valve was removed that it was 
found to be congenital defect.  It was replaced by an 
undersized valve as it was so hardened by infection that it 
no longer worked.  A normal aortic valve is 30 to 40 
millimeters; and a rigid 16 millimeter valve had replaced the 
old valve.  Because of this, the veteran still suffers from 
affects of aortic stenosis with chest pains, shortness of 
breath and limited stamina.  

The VA cardiologist stated his belief that the veteran's 
heart problem began while in active service by unprotected 
surgeries, especially oral surgery, dental procedures and the 
stress of his work conditions in addition to infectious 
reactions he had to shots received in the service.  His heart 
problems started in his forties and he is too young for this 
to be due to aging.  His arteriogram showed no calcium 
buildup.  When someone has rheumatic fever all the heart 
valves would be damaged and in this case only one valve was 
affected, which was his bicuspid valve.  After surgery the 
removed valve was sent to pathology which found no antibodies 
to rheumatic fever.  This was a preexisting condition that 
was severely aggravated by service.  No defects were found 
prior to induction and he was certified for duty.  It took a 
reasonable time for this problem to need surgery and the fact 
that the veteran dieted and exercised helped him not require 
the surgery sooner.  The cardiologist opined that the veteran 
was 100 percent disabled from this condition. 

The veteran testified at his March 2007 Travel Board that he 
was at the VA in 1998 when a doctor first thought there may 
be something wrong with his heart, but it was not until 2003 
that a heart problem was discovered.  His representative read 
the March 2007 VA cardiologist's opinion in its entirety.  
The veteran testified that he was treated with Kenalog for a 
rash and the representative alleged that the rash was an 
allergic reaction to shots received in services.  The 
representative pointed out the history of dental surgery in 
the service records.  The veteran also testified that he 
never received shots as a child and was isolated from others 
as a child and as a result had gotten a bad reaction to shots 
and eventually his heart became affected.  He also said he 
was subjected to stress and anxiety during service with his 
job duties. 

Throughout the pendency of the appeal the veteran has 
submitted several articles in support of his arguments 
including articles discussing aortic stenosis, the 
relationship between dental treatment without prophylactic 
antibiotics and the development of endocarditis particularly 
in individuals with congenital heart deformities.  The 
articles also discuss the possible relationship of taking 
Kenalog and the development of heart problems.  

Based on a review of the evidence, the Board finds that the 
presumption of soundness has been rebutted by clear and 
unmistakable evidence showing that the veteran had a 
congenital aortic defect that preexisted service, as the 
April 2003 pathology report following the March 2003 AV 
surgery diagnosed congenital bicuspid aortic valve with 
calcification.  The Board further finds that the evidence 
reflects that it is as likely as not that this preexisting 
condition was aggravated by events in service, specifically 
the dental treatment that he is shown to have undergone in 
service.  The VA cardiologist in the March 2007 letter stated 
his belief that the veteran's heart problem began while in 
active service by unprotected surgeries, especially oral 
surgery, and dental procedures.  This cardiologist also 
discussed other possible factors in service that may have 
also aggravated the preexisting disorder including a history 
of possible allergic reaction to shots in service as well as 
stress from the jobs he was assigned, but clearly emphasized 
that the dental treatment done without antibiotic protection 
was the likely culprit.  There is clear evidence of dental 
treatment in the service medical records and there is no 
medical evidence of record that contradicts this opinion, 
which suggests superimposed injury to the congenital heart 
condition by the dental treatment and other medical 
procedures with no indication of prophylactic antibiotics 
used during such procedures.   Thus the Board finds that 
service connection is warranted for the veteran's heart 
disorder, specifically aortic stenosis, status post valve 
replacement surgery and pacemaker insertion.  


ORDER

Service connection is granted for a heart disorder.  



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


